Citation Nr: 1234372	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-15 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for ulcerative colitis. 

2.  Entitlement to service connection for loss of sense of smell.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1983 to January 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The issue of entitlement to service connection for loss of sense of smell is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's ulcerative colitis disability is moderate, as it is manifested by infrequent exacerbations, to include a flare-up which occurs approximately once per year.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 percent for ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 7323 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met.  

The Veteran was notified that his claim was awarded with an effective date of February 1, 2009, the day following discharge from service, and a 10 percent disability rating was assigned.  He was provided notice of how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Further, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.  Moreover, the Veteran was represented by a Veteran's Service Organization and its counsel for the adjudication of his claim.

A reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
All necessary assistance has been provided to the Veteran; VA has obtained service treatment records, afforded the Veteran an examination, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Initial Rating -Ulcerative Colitis

The RO granted service connection and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7323 for the Veteran's ulcerative colitis, noting an October 2008 in-service examination which showed complaints of ulcerative colitis.  The RO further noted the January 2009 VA examination report which shows a current diagnosis of ulcerative colitis.  

The Veteran maintains that he is entitled to an initial disability rating in excess of 10 percent for his service-connected ulcerative colitis disability.  He asserts that he has lived with the condition for 19 years, and has learned what he can and cannot eat or drink.  See August 2009 notice of disagreement and March 2010 VA Form 9.  He further asserts that his disability has caused several limiting factors, to include limiting his caffeine intake, as well as the inability to drink alcohol and eat spicy food.  Id.  He also reports that his disability limited his career opportunities while he was on active duty, to include being restricted to stateside due to his medical rating for his last ten years of service.  Id.     

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The appeal stems from an initial rating, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under DC 7323, a 10 percent rating is warranted for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent rating is warranted for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent rating is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  38 C.F.R. § 4.114, DC 7323.  

Words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

A January 2009 surgical pathology report shows the Veteran underwent a biopsy and colonoscopy.  The diagnosis was colonic mucosa with variable chronic inflammation and prominent eosinophilic infiltration of lamina propria, and no evidence of dysplasia or malignancy.  

On VA examination in January 2009, the Veteran reported that he began having bloody diarrhea in June 1990; however, indicated that he had not had any further bloody diarrhea.  His stated that his previous colonoscopies have been okay, and without a sign of colorectal cancer.  He reported that his weight has been stable since high school.  He further reported that his appetite was fine.  He stated that once in a while he experienced a flare-up, approximately once per year, lasting for about ten days.  He reported that he tried to avoid alcohol, as well as spicy foods, as they seemed to trigger problems.  He reported that he did not have any surgery on his abdomen, and denied experiencing any problems with his liver, gallbladder, or kidneys.  He reported that he took Mesalamine to treat his disability.  

On examination, the Veteran was lean and muscular, and was not in any distress.  His vitals included blood pressure of 123/74 standing and 141/78 sitting.  The diagnosis was ulcerative colitis, good control with Mesalamine, and without complications.    

In light of the aforementioned VA examination and colonoscopy, as well as the Veteran's statements, the Veteran's current overall ulcerative colitis disability shows no more than moderate disability, which is contemplated by the currently assigned 10 percent disability rating under 38 C.F.R. § 4.114, DC 7323.  Such a determination is supported by the findings of stable weight, a "fine" appetite, and significantly, the Veteran's reported flare-up, which occurs once per year, lasting for ten days.  The record does not demonstrate that the Veteran's disability approximates the degree of severity contemplated by the next higher 30 percent disability rating under DC 7323, as the Veteran has not reported, nor does the objective medical evidence show, that his ulcerative colitis disability is moderately severe due to frequent exacerbations.  

The preponderance of the evidence is against an initial disability rating in excess of 10 percent; there is no doubt to be resolved; and an initial disability evaluation in excess of 10 percent for ulcerative colitis is not warranted.  See 38 U.S.C.A. 
Extraschedular Consideration 

The schedular criteria are adequate.  Increased evaluations for ulcerative colitis are possible upon a showing of additional manifestations that are not demonstrated by the evidence of record.  There is no evidence of hospitalization or marked interference with employment based on the Veteran's ulcerative colitis and extraschedular consideration is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

An initial disability rating in excess of 10 percent for ulcerative colitis is denied. 


REMAND

The Veteran contends that his current loss of sense of smell disorder had its onset during service, and is the result of his military occupational specialty (MOS), as a vehicle maintenance specialist.  He asserts that over his 20 year career in such role, he was exposed to numerous varied chemicals, to include gasoline, which diminished his sense of smell.  

An October 2008 in-service report of medical assessment demonstrates the Veteran reported a limited sense of smell.  

Post-service medical evidence includes a January 2009 VA examination during which the Veteran reported that he had difficulty smelling what others smelled, to include flowers.  He asserted that he was able to smell strong odors, such as gasoline, but had trouble with more subtle odors.  He stated that his loss of sense of smell was gradual.  He denied having a skull fracture, or other head trauma, as well as hay fever, nasal polyps, or chronic rhinitis.  Upon examination, the examiner stated that he did not have scents available to check for a loss of sense of smell.  The examiner concluded that a loss of sense of smell was not suspected based upon the Veteran's history.    

The January 2009 VA examination is inadequate, as the examiner failed to consider the Veteran's documented in-service report of a limited sense of smell.  Moreover, the examiner admittedly failed to perform the requested objective medical examination, as he stated, "I have no scents available to check for loss of sense of smell."  Significantly, VA appropriately requested that an examination for sense of taste and smell be performed.  See January 2009 examination request.  

A new medical examination and opinion are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any loss of sense of smell disability.  
The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated evaluations, studies, and tests deemed to be necessary, including tests for sense of taste and smell must be accomplished.  

The examiner is to answer the following questions:

(a)  Does the Veteran currently have a loss of sense of smell disability? 

(b)  If the answer is yes, is it at least as likely as not (50 percent probability or more) that any currently diagnosed disability had its onset in service, or is otherwise related to service? 

The examiner must consider the Veteran's documented October 2008 in-service report of a limited sense of smell

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


